COMBS, Judge,
Concurring.
Vibbert is correct in arguing that KRS 218A interchanges the use of “Commonwealth’s attorney” and “prosecutor” so as to make them virtually synonymous — although “County Attorney” is not specifically mentioned, Thus, her confusion as to the apparently fungible nature of the role of “prosecutor” is understandable if not wholly correct.
The jurisdictional argument is another matter. The majority opinion correctly notes that the circuit court alone has jurisdiction over felony offenses. However, in this case, the circuit court effectively ratified the disposition of the matter by the district court, reasoning correctly that the district court wholly complied with the public policy underlying House Bill 463.
It is clear from the record that this case technically should have originated in circuit court. I would suggest that the Commonwealth bore the burden of invoking the proper venue when it or its agent entered into this agreement. I would also suggest that the cause of genuine justice would have been better served if the Commonwealth had filed an action in circuit court to properly enforce its agreement with Vibbert rather than attempting to circumvent' and rescind it by fifing a “surprise indictment” one month after it had agreed to the deferred prosecution agreement. Justice should not appear to be “two-faced” — even if it can succeed in doing so by successfully manipulating the rules.